DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims 
With the applicants submission dated 05/10/2021, the status of the claims are: claims 1-15 are pending; claims 1 and 14 have been amended; and, no claims have been cancelled.

Response to Arguments/Allowable Subject Matter
Applicant’s arguments, see Response to Rejections under 35 U.S.C. § 103, filed 05/10/2021, with respect to claims 1-15 have been fully considered and are persuasive.  The 35 U.S.C. § 103 of claims 1-15 has been withdrawn. 
The independent claims 1, 8, and 14, are considered to be in condition for allowance in view of the persuasive applicant arguments, and in particular, the applicants arguments on pg.9 par.[0002] which discusses the deficiencies in Choquette with regards to an AP/Gateway that is configured to generate or rather periodically test network address which have been previously been accessed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411